ACCEPTED
                                                                                        03-14-00518-CV
                                                                                               4643433
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                   3/25/2015 3:57:13 PM
                                                                                      JEFFREY D. KYLE
                                                                                                 CLERK
                                  03-14-00518-CV

                          IN THE COURT OF APPEALS                       FILED IN
                      FOR THE THIRD DISTRICT OF TEXAS            3rd COURT OF APPEALS
                                                                     AUSTIN, TEXAS
                                  AT AUSTIN
                                                                 3/25/2015 3:57:13 PM
                                                                   JEFFREY D. KYLE
                                                                         Clerk
James Poe and Senior Retirement Planners, LLC                     APPELLANTS

v.

EDUARDO S. ESPINOSA, IN HIS CAPACITY AS
RECEIVER OF RETIREMENT VALUE, LLC                                 APPELLEE


           Appeal from 53rd Judicial District Court of Travis County, Texas
                         (Hon. Gisela D. Triana, Presiding)


          APPELLEE’S MOTION TO EXTEND TIME TO FILE BRIEF


                                        John W. Thomas
                                        State Bar No. 19856425
                                        George, Brothers, Kincaid
                                        & Horton, L.L.P
                                        114 W Seventh, Suite 1100
                                        Austin, TX 78701-3015
                                        Telephone: (512) 495-1400
                                        Facsimile: (512) 499-0094
                                        jthomas@gbkh.com

                                        ATTORNEYS FOR APPELLEE
                                        EDUARDO S. ESPINOSA, IN HIS
                                        CAPACITY AS RECEIVER
                                        OF RETIREMENT VALUE, LLC




                                                                                    1
         COMES NOW, Appellee, Eduardo S. Espinosa, in his Capacity as Receiver of

Retirement Value, LLC, and request the Court to extend the time to file Appellee’s Brief.

Time to File Brief in accordance with Tex. R. App. P. 10.5(b) and Tex. R. App. P.

38.6(d).

                                     A. Introduction

         1.    Appellant filed its brief on March 11, 2015.

         2.    Appellee’s brief is due on April 10, 2015.

         3.    Texas Rule of Appellate Procedure Rule 38.6(b) states that the appellee's

brief must be filed within 30 days after the date the appellant's brief was filed. Appellee

now asks the Court to grant its motion to extend time for thirty days to file appellee’s

brief.

                               B. Arguments & Authorities

         4.    The Court may extend the time for filing a brief under Texas Rule of

Appellate Procedure 38.6(d).

         5.    Appellee seeks an extension in this case because Appellee is still seeking

correction and supplementation of the Clerk’s Record. In addition to the size and issues

associated with the Clerk’s Record, attorney’s for Appellee have other deadlines

associated with other cases.

         6.    Counsel for Appellant does not oppose this motion and has agreed to the

extension sought.

         7.    There have not been any previous extensions granted regarding the filing of

Appellee’s brief.

                                                                                         2
                                       C. Prayer

       8.     For these reasons, Appellee Eduardo S. Espinosa, in his Capacity as

Receiver of Retirement Value, LLC asks the Court to grant an extension of time to file

the appellee’s brief until May 10, 2015.

                                           Respectfully submitted,


                                           /s/ John W. Thomas
                                           John W. Thomas
                                           State Bar No. 19856425
                                           George & Brothers, L.L.P
                                           114 W Seventh, Suite 1100
                                           Austin, TX 78701-3015
                                           Telephone: (512) 495-1400
                                           Facsimile: (512) 499-0094
                                           jthomas@gbkh.com

                                           ATTORNEYS FOR APPELLEE
                                           EDUARDO S. ESPINOSA, IN HIS
                                           CAPACITY AS RECEIVER OF
                                           RETIREMENT VALUE, LLC



                         CERTIFICATE OF CONFERENCE

       The undersigned has conferred with counsel for Appellant about the merits of the
motion and counsel for Appellant has agreed to the extension of time to file Appellee’s
Brief.




                                                                                          3
                            CERTIFICATE OF SERVICE

      A copy of the foregoing pleading was served upon the following listed counsel in
the manner listed below, and by the Court’s electronic service on this 25th day of March,
2015. Subject to further notice, the electronic transmission will be reported as complete
upon electronic receipt by the court.

      Scott Lindsey
      Gardner Aldrich, LLP
      1130 Fort Worth Club Tower
      777 Taylor St.
      Fort Worth, TX 76102
      Telephone: 817-336-5601
      Fax: 817-336-5297
      slindsey@gardneraldrich.com



                                            /s/ John W. Thomas
                                            John W. Thomas




                                                                                       4